13-4020
    Finn v. Anderson


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    14th day of November, two thousand fourteen.

    PRESENT:
                JOHN M. WALKER, JR.,
                GERARD E. LYNCH,
                DENNY CHIN,
                      Circuit Judges.
    _____________________________________

    PATRICIA FINN,

                             Plaintiff-Appellant,

                       v.                                               13-4020

    GLORIA J. ANDERSON, individually and in her
    official capacity as Staff Counsel to the Grievance
    Committee for the Ninth Judicial District,

                             Defendant-Appellee,

    NEW YORK STATE GRIEVANCE COMMITTEE
    FOR THE NINTH JUDICIAL DISTRICT,

                      Defendant.
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                        PATRICIA FINN, pro se, Piermont, New York.
FOR DEFENDANT-APPELLEE:                       VALERIA FIGUEREDO, Assistant Solicitor
                                              General (Barbara D. Underwood, Solicitor General,
                                              Cecelia C. Chang, Special Counsel, on the brief),
                                              New York State Office of the Attorney General,
                                              New York, New York.

       Appeal from a judgment of the United States District Court for the Southern District of

New York (Vincent L. Briccetti, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Patricia Finn, an attorney proceeding pro se, appeals from the district court’s

dismissal of her complaint against Gloria Anderson, staff counsel to the New York State

Grievance Committee for the Ninth Judicial District. Finn claims that the district court erred,

first, by ruling that Anderson has absolute immunity against Finn’s claims that she improperly

assisted Finn’s former client in reinstating a fee dispute arbitration and, second, by dismissing

Finn’s claims that Anderson violated her equal protection and substantive due process rights by

helping Finn’s estranged husband procure pro bono counsel during their divorce proceedings.

We assume the parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

       This Court reviews a district court decision dismissing a complaint pursuant to Rule

12(b)(6) de novo. Litwin v. Blackstone Group, L.P., 634 F.3d 706, 715 (2d Cir. 2011). We

“accept[] all factual allegations as true and draw[] all reasonable inferences in favor of the

plaintiff.” Id. (internal quotation marks omitted). To survive a Rule 12(b)(6) motion, the

complaint must plead “enough facts to state a claim to relief that is plausible on its face,” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), and “allow[] the court to draw the


                                                  2
reasonable inference that the defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). While “a court is ordinarily obligated to afford a special solicitude to

pro se litigants” in construing their pleadings, Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir.

2010), “pro se attorneys typically cannot claim [that] special consideration,” Holtz v.

Rockefeller & Co., 258 F.3d 62, 82 n.4 (2d Cir. 2001) (internal quotation marks omitted).

       Having reviewed the record and relevant case law in this case, we conclude that the

district court properly granted Anderson’s motion to dismiss on all causes of action.

       With regard to Anderson’s alleged interference in Finn’s fee dispute arbitration, the

district court properly concluded that Anderson was entitled to absolute immunity against all

claims. Government officials who “perform functions closely associated with the judicial

process,” including “prosecutors, administrative law judges and hearing examiners,” are entitled

to absolute immunity for acts taken pursuant to their office. Oliva v. Heller, 839 F.2d 37, 39 (2d

Cir. 1988) (internal quotation marks omitted). This Court has consistently extended such “quasi-

judicial” immunity to investigators with attorney grievance committees such as Anderson. See

Anonymous v. Ass’n of the Bar of City of New York, 515 F.2d 427, 433 (2d Cir. 1975) (noting

that a Grievance Committee “acts as a quasi-judicial body” and thus “is an arm of the Appellate

Division”), quoting Wiener v. Weintraub, 22 N.Y.2d 330, 332 (1968); see also, e.g., McKeown

v. N.Y. State Comm’n on Judicial Conduct, 377 F. App’x 121, 124 (2d Cir. 2010) (“Prosecutors,

hearing examiners, and law clerks are eligible for absolute immunity, and those involved in

preparing and adjudicating attorney discipline proceedings share analogous roles.”); Napolitano

v. Saltzman, 315 F. App’x 351, 351-52 (2d. Cir. 2009) (“[Defendant] enjoy[ed] absolute

immunity for his actions as counsel to the Grievance Committee, which are ‘quasi-public



                                                 3
adjudicatory [or] prosecutorial in nature.’”) (third alteration in original), quoting Barbara v.

N.Y. Stock Exch., Inc., 99 F.3d 49, 58 (2d Cir. 1996).

       A defendant entitled to quasi-judicial immunity loses that privilege only if she acts “in

the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (internal

quotation marks omitted). As we have recognized, the scope of a judicial officer’s jurisdiction

“must be construed broadly” in order to allow her “to exercise [her] functions with independence

and without fear of consequences.” Gross v. Rell, 585 F.3d 72, 85 (2d Cir. 2009) (internal

quotation marks omitted). Mere evidence that an official’s action “was in error, was done

maliciously, or was in excess of [her] authority” does not undermine her claim to absolute

immunity so long as it did not fall clearly outside all official authority. Stump, 435 U.S. at 356

(internal quotation marks omitted).

       As the district court noted, Anderson became involved in Finn’s fee dispute arbitration

while investigating a professional misconduct claim arising out of the same case on behalf of the

Grievance Committee. Furthermore, while Anderson was not currently investigating Finn’s fee

dispute, an attorney’s refusal to submit to a proper fee dispute arbitration generally qualifies as

attorney misconduct within the Grievance Committee’s jurisdiction. We need not decide

whether Anderson “exce[eded]” her official authority by advising Finn’s former client about

reinstating the fee dispute arbitration because, even if she did, the district court correctly

concluded that she did not act in the “clear absence of all jurisdiction.” See Stump, 435 U.S. at

357 (internal quotation marks omitted).

       With regard to Anderson’s alleged role in procuring pro bono counsel for Finn’s

estranged husband, the district court properly found that Finn’s complaint fails to state a claim

on any of her causes of action. First, Finn claims that Anderson’s interference constituted
                                                   4
“class-of-one” discrimination in violation of the Equal Protection Clause. “A class-of-one claim

exists ‘where the plaintiff alleges that she has been intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in treatment.’” Analytical

Diagnostic Labs, Inc. v. Kusel, 626 F.3d 135, 140 (2d Cir. 2010), quoting Vill. of Willowbrook

v. Olech, 528 U.S. 562, 564 (2000). In order to succeed on such a claim, “plaintiffs must show

an extremely high degree of similarity between themselves and the persons to whom they

compare themselves.” Ruston v. Town Bd. of Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010)

(internal quotation marks omitted). Because Finn fails so much as to identify any similarly

situated individuals against whom Anderson’s alleged interference in her matrimonial

proceedings may be compared, she cannot state an equal protection claim sufficiently plausible

to survive a 12(b)(6) motion.

       Second, Finn argues that Anderson’s interference in her matrimonial proceedings

violated her right to substantive due process under the Fifth and Fourteenth Amendments. To

state a substantive due process claim, a plaintiff must plead that (1) “a constitutionally

cognizable property interest is at stake,” and (2) the defendant’s alleged actions depriving her of

that right were “not merely incorrect or ill-advised,” but “arbitrary, conscience-shocking, or

oppressive in the constitutional sense.” Ferran v. Town of Nassau, 471 F.3d 363, 369-70 (2d.

Cir. 2006) (internal quotation marks omitted). Finn’s complaint alleged that Anderson violated

her substantive due process rights by “influenc[ing] the decision to assign Mr. Johnson and Mr.

Cohen, two of the country’s most aggressive lawyers, to represent Plaintiff’s estranged husband

in their matrimonial matter.” Compl. 27. Finn argues that this action violated her due process

right to marriage and family autonomy, recognized in Supreme Court cases such as Loving v.

Virginia, 388 U.S. 1 (1967), Skinner v. Oklahoma, 316 U.S. 535 (1942), and Meyer v. Nebraska,
                                                  5
262 U.S. 390 (1923). While the right to marry is a fundamental right, see Zablocki v. Redhail,

434 U.S. 374, 384 (1978), that right does not entail a fundamental right to pursue divorce

proceedings unopposed by pro bono counsel.

       Finally, Finn alleges that Anderson conspired with a variety of individuals, including

Finn’s estranged husband and his matrimonial attorneys, to violate Finn’s due process rights in

violation of 42 U.S.C. § 1985. To bring a claim under § 1985, a plaintiff must allege “(1) a

conspiracy (2) for the purpose of depriving a person or class of persons of the equal protection of

the laws, or the equal privileges and immunities under the laws; (3) an overt act in furtherance of

the conspiracy; and (4) an injury to the plaintiff's person or property, or a deprivation of a right

or privilege of a citizen of the United States.” Thomas v. Roach, 165 F.3d 137, 146 (2d Cir.

1999). Because Finn fails to identify any constitutionally cognizable property interests to which

her due process rights might attach, she cannot plausibly charge that Anderson participated in a

conspiracy to violate those rights.

       Accordingly, we AFFIRM the judgment of the district court.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  6